Name: 80/826/EEC: Commission Decision of 1 August 1980 finding that the apparatus described as 'TSI-Electrical Aerosol Size Analyser, model 3030' is not a scientific apparatus
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  chemistry;  tariff policy
 Date Published: 1980-09-16

 Avis juridique important|31980D082680/826/EEC: Commission Decision of 1 August 1980 finding that the apparatus described as 'TSI-Electrical Aerosol Size Analyser, model 3030' is not a scientific apparatus Official Journal L 244 , 16/09/1980 P. 0016 - 0016 Greek special edition: Chapter 02 Volume 9 P. 0072 COMMISSION DECISION of 1 August 1980 finding that the apparatus described as "TSI-Electrical Aerosol Size Analyser, model 3030" is not a scientific apparatus (80/826/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 11 February 1980, the British Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "TSI-Electrical Aerosol Size Analyser, model 3030", to be used to measure the concentration of very fine particles in the air in order to assess their effect on electrostatic filters used in dust respirators, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 24 June 1980 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an electrical aerosol analyser; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "TSI-Electrical Aerosol Size Analyser, model 3030" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 134, 31.5.1979, p. 1. (3)OJ No L 318, 13.12.1979, p. 32.